DETAILED ACTION
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2020 is being considered by the examiner.
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite the limitation “thermoplastic polymer material” which renders the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. The subject matters of claims 1 and 16 are very broad and does not sufficiently define the invention with respect to the thermoplastic polymer materials. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 8, 10-14, 16, and 18-23 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious independently over Delrieu et al. (WO 2017203171 A1), Bauerle’459 (WO 2016/079459 A1 or U.S. Patent Application Publication 2017/0327031 A1), Bris et al. (WO 2017/203132 A1 or U.S. Patent Application Publication 2019/0134954 A1), Bauerle’170 (WO 2017203170 A1), and Hosaki et al. (EP 0 990 941 A2 or U.S. Patent 6,327,089 B1). 
With regard to the limitations of claims 1-3, 8, 10-14, 16, and 18-23, Delrieu discloses a method for producing glazing having an electrically controllable device, said glazing including laminated glazing that comprises (figures 1 'd to 1 'h, figure li, figures lk to lm, figure 2b, figure 3a, figure 2'a, figure 2'e, figure 2'f, figure 3'b, figure 4'a, figure 5'a, figure 7'a): 
- first transparent glazing (1), with first and second main faces referred to as faces Fl and F2 (11, 12);
- second transparent glazing (l'), with third and fourth main faces (13, 14) respectively referred to as face F3 and face F4;
- a transparent lamination interlayer (21) made of a thermoplastic polymer optionally comprising a sheet having at least one through-hole or blind hole or a perforated sheet comprising a recess;
and said laminated glazing including, between faces F2 and F3:

and the glazing further comprising
- on the rear face of the substrate, a transparent "polymer bonding member" (glue or double-sided adhesive tape (6)), having a thickness e3 not exceeding 0.3 mm, adhesively contacting the rear face and one of the faces F2 or F3 (bare), then referred to as the contact face, the bonding member having a surface area less than that of the lamination interlayer.
	Delrieu does not disclose that the electrically-controllable device and the bonding member are preassembled or that the laminating step comprises applying a vacuum and heating. However, in the method according to Delrieu the bonding member is implicitly preassembled with the electrically-controllable device prior to laminating, since assembly during lamination is not feasible. Furthermore, any step of laminating glazing includes applying a vacuum and heating, and this feature is therefore also implicit. It is the applicant's responsibility to provide evidence of an alleged distinctive feature. The benefit of the doubt cannot be given if the applicant does not produce evidence in support of his allegations.

- first transparent glazing (1), with first and second main faces referred to as faces Fl and F2 (11, 12);
- second transparent glazing (l'), with third and fourth main faces (13, 14) respectively referred to as face F3 and face F4;
- a lamination interlayer (2) made of a thermoplastic polymer; and 
said laminated glazing including, between faces F2 and F3:
- an electrically-controllable device (4) comprising a substrate (3), the width W2 of which does not exceed 1 m, the substrate having a front face (30), a rear face (30') and an edge (34), the front face supporting, in a zone referred to as the functional zone (31), an electrically-controllable system (4), the surface area of the electrically-controllable device being less than that of the lamination interlayer and 
- on the rear face (30'), a "polymer bonding member" (glue or double-sided adhesive tape (5)) which is a plastic strip having a thickness e3 not exceeding 0.3 mm, adhesively contacting the rear face and one of the faces F2 or F3 (bare or coated with a layer), then referred to as the contact face, the bonding member having a surface area less than that of the lamination interlayer, the device is therefore within a region of the glazing.
	Bauerle’459, Bris and Bauerle’170 do not disclose that the electrically-controllable device and the bonding member are preassembled or that the laminating 
	With regard to the limitations of claims 1-3, 8, 10-14, 16, and 18-23, Hosaki discloses a method for producing glazing having an electrically-controllable device, including laminated glazing that comprises:
- first transparent glazing (14), with first and second main faces referred to as faces Fl and F2;
- second transparent glazing (12), with third and fourth main faces (13, 14) respectively referred to as face F3 and face F4;
- a lamination interlayer (16) made of a thermoplastic polymer; and 
said laminated glazing including, between faces F2 and F3:
- an electrically-controllable device comprising a substrate (18), the width W2 of which does not exceed 1 m, the substrate having a front face, a rear face and an edge, the front face supporting, in a zone referred to as the functional zone, an electrically-controllable system, the surface area of the electrically-controllable device being less than that of the lamination interlayer and
- on the rear face, a "polymer bonding member" (glue or double-sided adhesive tape) (28) which is a plastic strip having a thickness e3 not exceeding 0.3 mm, adhesively contacting the rear face and one of the faces F2 or F3 (bare), then referred to as the contact face, the bonding member having a surface area less than that of the lamination interlayer, the device is therefore within a region of the glazing.

a first transparent glazing, with first and second main faces;
a second transparent glazing, with third and fourth main faces; 
a lamination interlayer made of thermoplastic polymer material, a majority of the second main face and a majority of the third main face makes adhesive contact with the lamination interlayer, and 
the laminated glazing comprising, between the second and third main faces: 
an electrically controllable device, including a support having a thickness e2 ed, which support has a front face, a back face and an edge face, the front face bearing in a functional zone, an electrically controllable system having, a thickness e'2, and the front face optionally including an electrical power supply zone adjacent to the functional zone, the electrically controllable device being on the surface below the lamination interlayer; on the back face, a polymer connecting element, which is a plastic strip having a thickness e3 of at most 0.3 mm, making adhesive contact with the back face and with one of the second and third main faces, then referred to as a contact face, the connecting element being on the surface below the lamination interlayer, the device is therefore in a region of the glazing; and/or 
on the front surface, another polymer connecting element, which is another plastic strip having a thickness e'3 of at most 0.3 mm, making adhesive contact with the front surface and with one of the second and third main faces, then referred to as a 
The present application provides no example capable of demonstrating the advantage of the manufacturing process according to claims 16 to 22. The problem addressed by the present application therefore consists in providing an alternative method for producing glazing having an electrically-controllable device.
Therefore all of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki disclose all the features of claims 16 and 18-23.
With regard to the limitations of claims 16-23, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe
Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious independently over Delrieu et al. (WO 2017203171 A1), Bauerle’459 (WO 2016/079459 A1 or U.S. Patent Application Publication 2017/0327031 A1), Bris et al. (WO 2017/203132 A1 or U.S. Patent Application Publication 2019/0134954 A1), Bauerle’170 (WO 2017203170 A1), and Hosaki et al. (EP 0 990 941 A2 or U.S. Patent 6,327,089 B1) as applied to claims 1-3, 8, 10-14, 16, and 18-23 above and further in view DasGupta et al. (U.S. Patent 5,137,954). 
The subject matter of claim 9 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that the plastic strip is based on PVB containing less than 15% by weight of plasticizers. None of the above mentioned prior art documents teaches a method according to claim 9 of the present application.
The subject matter of claim 17 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that the plastic strip is based on PVB containing less than 15% plasticizers. None prior art documents teaches laminated glazing according to claim 16 for which the plastic strip is based on PVB containing less than 15% plasticizers as per instant claim 17.
DasGupta discloses that a sheet comprises: 
(a) modified polyvinyl butyral polymer internally plasticized by long chain acetal groups, of formula (I) wherein: i) R is linear or branched aliphatic and equals CxH2x where x = 7-15 (preferably 7-12); ii) a, b, c and d are each wt. values with the proviso that a/(a+b+c+d) = 0.15-0.30, b(a+b+c+d) = 0.70-0.85, c/(a+b+c+d) does not exceed 0.05 and d/(a+b+c+d) = 0.05-0.50 (preferably 0.10-0.25); and 
0C (preferably about 25-40 pts. wt. per 100 pts. wt. polymer) (claim 1). 
This polyvinyl butyral (PVB) polymer for laminated safety glazing has performance property improvements associated with the manner in which it is plasticized. It has a room temperature Tg achieved without exclusively relying on external plasticizer in the sheet.
All above references are analogous arts because they are from the same field of endeavor concerning new glazing with an electronically controllable device.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate polyvinyl butyral (PVB) polymer for laminated safety glazing as taught by DasGupta in the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki’s glazing in order to obtain a laminated safety glazing has performance property improvements associated with the manner in which it is plasticized having a room temperature Tg achieved without exclusively relying on external plasticizer in the sheet, and thus to arrive at the subject matter of instant claims 9 and 17.
It is noted that the amount of a plasticizer in the polyvinyl butyral (PVB) polymer  is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     



It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


Allowable Subject Matter
Claims 4-7, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
All of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki belong to the same technical field as the present application and each of said documents can therefore be considered to be the prior art closest to the present application.
The present application provides no example capable of demonstrating the advantage of the manufacturing process according to claims 1 to 15.
The problem addressed by the present application therefore consists in providing an alternative method for producing glazing having an electrically-controllable device.
The subject matter of claim 4-5 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that adhesive contact is achieved by softening the plastic strip. None of the above mentioned prior art documents teaches a method according to claims 4-5 of the present application in which adhesive contact is achieved by softening the plastic strip.
The subject matter of claims 6-7 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that local heating is performed during the manufacture of the pre-assembled element. None of the 
The subject matter of claim 10 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that the plastic strip projects out from the edge of one of the glazing sections is folded back onto the face F4 or Fl. None of the above mentioned prior art documents teaches a method according to claim 10 of the present application.
The subject matter of claim 15 differs from the disclosure of the above mentioned prior arts of Delrieu, Bauerle’459, Bris, Bauerle’170, and Hosaki in that: the lamination interlayer comprises a perforated sheet comprising a recess housing all or part of the electrically controllable system and the substrate; the electrically-controllable device emerges from the perforated sheet; the method includes positioning an additional plastic strip brought into adhesive contact with the contact face. None of the above mentioned prior art documents teaches a method according to claim 15 of the present application.
The present application provides no example capable of demonstrating the advantage of the manufacturing process according to claims 16 to 22. The problem addressed by the present application therefore consists in providing an alternative method for producing glazing having an electrically-controllable device.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the 
closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571) 272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764